Citation Nr: 1144525	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  07-02 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease and hypertension, status post pacemaker implant and aortic valve replacement, to include as secondary to exposure to non-ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The Veteran performed active military service from March 1963 to March 1965. 

This appeal arises to the Board of Veterans Appeals (Board) from March and June 2005 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In August 2007, the Veteran testified before a Veterans Law Judge.  In January 2010, the Veteran testified before a different Veteran's Law Judge.  Because the Veteran testified before two different Veterans Law Judges, a final decision on the matter will be issued by a panel that includes the two Veterans Law Judges who conducted the hearings.  38 C.F.R. § 20.707. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2011, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) granted a joint motion for remand of a November 2010 Board decision.  The November 2010 Board decision had denied service connection for coronary artery disease with hypertension, pacemaker implant, and aortic valve replacement, all claimed due to exposure to non-ionizing radiation during active service.  The Court ordered a remand for action consistent with the terms of a joint motion for remand.

The joint motion for remand, in turn, reflects that a May 2009 VA medical examination report and unfavorable nexus opinion must be returned to the examiner for clarification and that the Board must then re-assess the probative value of an August 2009-dated favorable private medical opinion.  

The joint motion for remand calls for clarification from the VA physician who, in May 2009, stated, "I see definite evidence after careful review of the literature that [coronary artery disease] is caused by electromagnetic radiation" but then concluded that the Veteran's coronary artery disease, "IS NOT CAUSED BY OR A RESULT OF secondary to his exposure to electromagnetic radiation while in the service."  See joint motion for remand, page 6.   

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)


Accordingly, the case is REMANDED for the following action:

1.  Return the claims files to the VA examiner who performed the May 2009 VA hypertension compensation examination for clarification.  

2.  The May 2009 VA examining physician is asked to confirm/clarify whether she/he meant to state: "I see definite evidence after careful review of the literature that [coronary artery disease] is caused by electromagnetic radiation."  

The Veteran may be re-examined if necessary.  If the requested examiner is not available, a qualified substitute may be used.  

3.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the service connection claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.  The purposes of this remand are to comply with due process of law and to further develop the claim.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



